Citation Nr: 0121509	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945, and was confined as a Prisoner of War of the German 
government from December 1944 to June 1945.  He died in 
January 1994.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In April 1997, the Board remanded 
this matter to the RO for additional development.  The RO 
complied with the instructions on remand and returned the 
case to the Board for further appellate review.  In December 
1999, the Board confirmed the denial of the issue on appeal 
and the appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The Court, in a 
Memorandum Decision issued in December 2000, vacated and 
remanded the December 1999 Board decision due to the passage 
of the Veterans Claims Assistance Act.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died in January 1994, at age 69, of acute 
cardiopulmonary arrest due to cancer of the lung. 

3.  At the time of death, the veteran was service connected 
for post-traumatic stress disorder (PTSD), peripheral 
neuropathy of all extremities, and left acromioclavicular 
joint arthritis, with a combined schedular evaluation of 90 
percent.  He was also assigned a total disability rating 
based on individual unemployability effective from June 1991.

4.  There is no competent medical evidence that a disability 
related to active service caused, hastened, or materially and 
substantially contributed to the veteran's death.


CONCLUSION OF LAW

The veteran's service-connected disabilities did not 
contribute substantially or materially to his death.  38 
U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the claimant).  

The Board finds that the appellant was provided adequate 
notice and assistance as to the evidence needed to 
substantiate her claim.  The RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file, and obtained VA and private medical records.  
The appellant presented testimony at a personal hearing and 
was offered the opportunity to submit additional evidence in 
support of her claim.  The appellant was notified by letter, 
rating decision, and statement of the case of the evidence 
needed to support her claim. In a May 1998 statement, the 
appellant reported that she had no further medical evidence 
for consideration.

The Board acknowledges that the record does not contain a VA 
medical examination or opinion and that the VCAA generally 
requires that such an examination or opinion be provided if 
the record contains evidence of a current disability, and 
indicates that such disability may be associated with active 
service, or the record does not contain medical evidence 
sufficient to make a decision on the claim.  However, the 
VCAA also provides that there is no obligation to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

In this case, a VA examination is impossible because the 
veteran is deceased.  Further, the Board finds that a VA 
medical opinion is unnecessary because, as described below, 
there is no evidence that the veteran's cause of death may be 
associated with active service, and the record already 
contains medical evidence sufficient to make a decision on 
the claim.  In short, the Board concludes that there is no 
reasonable possibility a VA opinion would aid in 
substantiating the claim.  Therefore, the Board finds that 
the duty to assist has been satisfied, as well as the duty to 
notify the appellant of the evidence needed to substantiate 
her claim, and the Board will proceed with appellate 
disposition on the merits.

A claimant of Dependency and Indemnity Compensation benefits 
(DIC) is entitled to service connection for cause of death if 
a service-connected or compensable disability caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  38 U.S.C.A. § 1310(b) (West 1991).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312 (2000).  A principal cause 
of death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2000).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2000).

The appellant contends that the veteran's service-connected 
disabilities affected his overall health and caused his 
death.  She also believes that the veteran had hypertension 
and heart problems due to his PTSD.  The Certificate of Death 
shows that the veteran died in January 1994, at age 69, of 
acute cardiopulmonary arrest due to cancer of the lung.  
Pneumonia was identified as a significant condition. 

The record shows that, at the time of his death, the veteran 
was service connected for PTSD, rated at 70 percent; 
peripheral neuropathy, left lower extremity, rated at 40 
percent; peripheral neuropathy, left upper extremity, rated 
at 20 percent; peripheral neuropathy, right upper extremity, 
rated at 20 percent; peripheral neuropathy, right lower 
extremity, rated at 10 percent; and left acromioclavicular 
joint arthritis, rated at 10 percent, with a combined 
schedular evaluation of 90 percent.  The veteran was assigned 
a total disability rating based on individual unemployability 
effective from June 1991.

The veteran's service medical records contain no findings of 
lung cancer or cardiovascular abnormality.  Likewise, a 
private medical report of July 1967, private hospital records 
from November 1974, VA examinations of September 1965 and 
August 1965, and VA hospital reports from June 1972, August 
1973, and January 1975 contain no relevant findings.  Rather, 
cardiovascular examinations were all within normal limits and 
x-rays of the chest disclosed normal heart and lung fields.  
The veteran was followed regularly for chronic lung disease 
including bronchitis, emphysema, asthma, and chronic 
obstructive pulmonary disease.

The veteran was hospitalized from June to July 1980 and from 
October to November 1985.  He was treated for emphysema, 
bronchitis, and chronic obstructive pulmonary disease, as 
well as PTSD.  The veteran underwent a comprehensive Prisoner 
of War VA examination from May to November 1987.  At that 
time, he was diagnosed with severe chronic obstructive 
pulmonary disease, peripheral vascular disease, degenerative 
joint disease, and severe PTSD.  In December 1988, the 
veteran was hospitalized with a primary diagnosis of 
polyneuropathy.  From February to May 1991, the veteran was 
hospitalized due to an exacerbation of PTSD.  A diagnosis of 
congestive heart failure secondary to ischemic heart disease 
was noted; however, no objective findings were made.

The veteran was again hospitalized in March, April, and May 
1993 due to respiratory failure and an exacerbation of 
chronic obstructive pulmonary disease.  A history of 
hypertension was noted and blood pressure was recorded as 
130/70.  The veteran was hospitalized from June to July 1993 
due to left lung nodules, identified by chest x-ray, that 
were consistent with metastatic disease.  In July 1993, a CT 
scan confirmed the presence of left lung nodules and the 
impression was possible lung cancer.  It was noted that the 
veteran had smoked cigarettes for many years.  An August 1993 
x-ray revealed an ill-defined nodular density of the left 
lower lung lobe and the impression again was probable lung 
cancer.  A September 1993 pathology report from Princeton 
Baptist Medical Center identified the veteran's tumor as 
poorly differentiated carcinoma and the supraclavicular left 
lymph node was diagnosed as small cell malignant neoplasm. 

The veteran was hospitalized in September 1993 for staging of 
metastatic small cell carcinoma of the lung.  He was noted to 
have hypertension for 12 years and a history of mild coronary 
artery disease with a cardiac catheterization in 1992.  
However, at that time, blood pressure was low and the blood 
pressure medication was discontinued.  The veteran decided 
not to undergo chemotherapy.  Records from Walker Regional 
Medical Center show that the veteran was admitted with 
pneumonia and terminal lung cancer in December 1993.  His 
main complaint was uncontrollable pain.  The veteran was made 
reasonably comfortable and was treated rather conservatively 
until his death.  He died of acute cardiopulmonary arrest, 
secondary to terminal lung cancer.  No autopsy was performed.

The appellant appeared at a personal hearing before the RO in 
February 1995.  She testified that, prior to the veteran's 
diagnosis of lung cancer, he was tense and nervous.  She 
believed that his PSTD medicine had slowed his heart and that 
his cardiopulmonary arrest was due to the medication.  She 
claimed that the veteran was treated for a heart condition 
years before he was service connected.  However, she could 
not remember any heart medication or any hospitalization for 
his heart. 

Based upon the foregoing evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the cause of the veteran's death.  The veteran 
clearly died of terminal lung cancer that was not diagnosed 
until many years following active service.  No medical 
professional has related the veteran's lung cancer to his 
period of active service or to a service-connected 
disability.  The Board recognizes that the appellant 
apparently believes that the veteran died of a heart 
condition and that this heart condition was aggravated by the 
service-connected PTSD.  However, as a layperson, the 
appellant is not competent to render an opinion concerning 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Moreover, the veteran's acute cardiopulmonary arrest at the 
time of his death was due to his lung cancer.  In other 
words, the veteran's terminal lung cancer caused the 
cessation, or arrest, of heart and lung activity.  (See the 
definition of "arrest" in the Dorland's Illustrated Medical 
Dictionary, 27th ed., page 127 (1988)).  There is no 
indication that any chronic heart condition, if present, 
caused or contributed to the veteran's death.  Accordingly, 
the Board can find no basis under which to grant the benefit 
sought and the appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

